Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Becker on 18 November 2021.
	The claims have been further amended from their presentation as amended in the Examiners Amendment of the Notice of Allowance of 08/13/2021 as follows:
            In claim 86, in line 7 -- and -- has been inserted after “0.25mm;” .
                 The following is an examiner’s statement of reasons for allowance: The claims remain deemed as distinguished for reasons of record. The claim amendment to claim 86 is for the purpose of mitigating a 35 U.S.C. 112 (b) issue regarding clarifying the last item in a series of required limitations for the claim.

JWD
11/18/2021
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778